Citation Nr: 0946291	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  06-34 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a cataract surgery of the left eye performed by 
the Department of Veterans Affairs Medical Center (VAMC) in 
Marlon, Illinois on October 11, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1952 to May 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The Veteran had requested a hearing 
before the Board on his October 2006 substantive appeal form, 
but subsequently withdrew his request in a November 2006 
signed statement. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is currently blind in the left eye, which the 
medical evidence indicates is likely due to the cataract 
surgery of the left eye performed by the VA on October 11, 
2001.  

2.  The medical evidence indicates the Veteran's left eye 
blindness was ultimately caused by debris from a cracked 
ocular lens left in his left eye during the surgical 
procedure, which is a reasonably foreseeable complication of 
the surgery and the Veteran obtained informed consent of such 
a complication. 

3.  Resolving all reasonable doubt in favor of the Veteran, 
however, there is some medical evidence that the VA surgeon 
deviated from the proper standard of care in handling the 
complication of the surgical procedure. 





CONCLUSION OF LAW

The criteria for disability compensation under 38 U.S.C.A. § 
1151 for left eye blindness claimed to have resulted from 
left eye cataract surgery received in a Department of 
Veterans Affairs Medical Center (VAMC) in October 2001, have 
been met. 38 U.S.C.A. § 1151 (West 2002 and Supp. 2009); 38 
C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veteran alleges that he currently suffers from left eye 
blindness due to a left eye cataract surgery performed on 
October 11, 2001 at a VA facility.  

Under 38 U.S.C.A. § 1151, entitlement to disability benefits 
are warranted where there is evidence of an additional 
disability proximately caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault by VA or by an event not reasonably foreseeable.  
Id. 

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were again amended.  See 69 Fed. 
Reg. 46,426 (Aug. 3, 2004) [adding 38 C.F.R. § 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151.

38 C.F.R. § 3.361 substantively changed the standard in which 
§ 1151 claims are adjudicated.  For example, to establish 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing medical care, it must be shown that (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
Veteran's informed consent.  See 38 C.F.R. § 3.361(d).  

In contrast, the prior version, 38 C.F.R. § 3.358, merely 
indicates carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
must be shown.  Id.  The prior version did not itemize ways 
of establishing a showing of carelessness. 

In short, for claims filed prior to October 1, 1997, 38 
C.F.R. § 3.358 applies.  Claims filed on or after October 1, 
1997, however, must be adjudicated under the new provisions 
of 38 C.F.R. § 3.361.  In this case, the Veteran's claim was 
clearly filed after October 1, 1997, specifically in July 
2004 and, therefore, 38 C.F.R. § 3.361 applies.  

Again, the Veteran alleges he developed left eye blindness 
due to debris left in his eye after a left eye cataract 
surgery performed by the VA in October 2001. 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the claimant will be given the 
benefit of the doubt. 38 U.S.C.A. § 5107(b). 

The medical evidence confirms the Veteran underwent cataract 
surgery on October 11, 2001 at a VA medical facility.  Prior 
to the surgery, the medical records indicate the VA received 
informed consent from the Veteran to perform the surgery 
despite all foreseeable risks and complications of the 
surgery.  The Veteran signed his name attesting to receiving 
such information. 

During the surgery, the medical records indicate the 
Veteran's procedure was complicated by a capsular tear 
followed by nuclear material loss in the vitreous cavity.  
The surgeon, at that time, did not remove the debris.  
Rather, the surgeon sent the Veteran home the same day as the 
surgery, but referred the Veteran to a retinal specialist the 
next day.  The Veteran did not see the retinal specialist the 
next day, but rather opted to conduct his follow-up treatment 
with his surgeon.  Attempts were made to improve the 
Veteran's eye sight, to include subsequent surgeries, but 
ultimately the Veteran lost his eye sight completely in the 
left eye due to the retained fragments.  VA medical records 
confirm, among other things, "blind eye (NLP) os secondary 
to post-op complications and multiple ophthalmic surgeries."

The VA obtained a medical opinion from a VA optometrist in 
April 2005 and a VA ophthalmologist in September 2005.  The 
Optometrist, in an April 2005 opinion indicated, in pertinent 
part:

Unfortunately, had the posterior capsular tear not 
occurred during surgery, the cortical debris most 
likely would not have found its way outside of the 
capsule and into the posterior chamber.  It would, 
most probably, be generally accepted that the 
debris, and subsequent attempts to retrieve it, 
set up the sequelae that precipitated the eventual 
loss of sight.

The VA ophthalmologist, in a September 2005 opinion, did not 
disagree that the Veteran's loss of sight was due to the 
complications from the surgery, but rather opined the 
complications were not due to any wrongdoing on the part of 
the VA.  Specifically, the examiner opined:
	
It is my opinion that the operating cataract 
surgeon performed appropriately during the 
untoward event and that this event could not 
otherwise have been prevented during the cataract 
surgery procedure on October 11, 2001.  This is a 
not uncommon complication of cataract surgery and 
cannot be foreseen.  The patient's claim that the 
surgeon did not do anything to fix the intra 
operative complication is unfounded.  It is not 
within the training of most General 
Ophthalmologists to perform a posterior vitrectomy 
to remove nuclear material and would be 
inappropriate to perform without such 
qualifications.

The medical opinions unequivocally indicate the Veteran's 
loss of sight was due to the cataract surgery.  Although the 
September 2005 opinion notes the complication "cannot be 
foreseen," the event was also characterized as "a not 
uncommon complication of cataract surgery."  It was also 
concluded that the Ophthalmologist who performed the surgery 
acted appropriately in not attempting to fix the complication 
at the time of the surgery.

Compensation shall be awarded for qualifying additional 
disability in the same manner as if the additional disability 
were service connected. Such is considered a qualifying 
additional disability under the law if it is not the result 
of the Veteran's own willful misconduct and the disability 
was caused by VA hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
additional disability was: 1) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or 2) an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151.

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen. The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of §17.32 of this chapter.  38 C.F.R. § 3.361(d)(2).  Under 
38 C.F.R. § 17.32(c), informed consent includes, inter alia, 
an explanation of "reasonably foreseeable associated risks, 
complications or side effects."

In this case, given the medical evidence, the Board concludes 
the Veteran does indeed have an additional disability due to 
VA medical care (i.e. left eye blindness), but the disability 
was a reasonably foreseeable complication of cataract surgery 
and the Veteran provided his informed consent to the surgical 
care despite the known complications.  The pertinent inquiry, 
then, is whether the VA deviated from the standard of care or 
otherwise was at fault in causing the Veteran's left eye 
blindness.  

The Veteran alleges even if the surgeon could not have 
removed the debris on October 11, 2001 during the surgery, 
the surgeon was still negligent in not acting "swiftly" to 
remedy the complication.  Although the September 2005 opinion 
indicated the VA surgeon would not have been qualified to 
remove the debris on October 11, 2001, the VA ophthalmologist 
did not opine whether the VA surgeon deviated from the 
standard of care in any regard thereafter to remedy the 
surgical complication.  Specifically, no medical opinion 
addressed whether the surgeon acted quickly enough in getting 
the Veteran adequate care to remove the debris.

The Board sought an independent medical opinion from a 
private ophthalmic surgeon, Dr. Hanig, to address more 
specifically whether the VA is at fault for the Veteran's 
left eye disabilities.  The opinion, dated November 2009, 
indicated similar to the other opinions that the Veteran's 
left eye blindness is in fact due to the left eye cataract 
surgery, and specifically the debris left in his eye.  
Similar to the September 2005 opinion, moreover, Dr. Hanig 
found the VA surgeon acted properly with regard to the actual 
surgery and subsequent efforts to remove the debris.  With 
regard to whether the surgeon acted quickly enough, Dr. Hanig 
concluded as follows:

...if the cataract surgeon knew that there was a 
retained fragment of nucleus as a result of the 
cataract surgery, the patient should have been 
referred to a retinal surgeon for removal of this 
fragment as soon as possible after the cataract 
surgery.  This was not done....I felt that the lack 
of this procedure was a deviation from the 
standard of care.  

Dr. Hanig noted the fact that the Veteran was referred to a 
retinal specialist the day after his surgery and indicated it 
was "unfortunate" the Veteran did not keep the appointment.  
Even so, Dr. Hanig concluded that if the surgeon knew about 
the debris, the Veteran should have been referred to a 
retinal surgeon immediately.  In this case, it is clear from 
the October 11, 2001 surgical records that the surgeon knew 
immediately of the complication during the surgery.  The tear 
and debris were noted in the surgical report.  Although the 
Veteran was referred to a specialist the next day, he was 
sent home immediately after the surgery.  Dr. Hanig opined 
this was a departure from reasonable standard of care. 

Again, in this case, the medical evidence consistently 
indicates the Veteran indeed has an additional disability, 
namely left eye blindness, due to October 2001 VA surgery.  
The medical evidence also consistently notes the cause of his 
blindness, namely debris left in his eye from a torn 
posterior capsule, a "not uncommon" complication of the 
surgery.  

What is slightly inconsistent in the medical record is 
whether the complication was due to some wrongdoing by the 
VA.  The medical opinions rendered do not fault the VA 
surgeon for not removing the debris during the cataract 
surgery or the subsequent attempts to remove the surgery.  
Rather, the inconsistency lies in whether the VA surgeon 
acted quickly enough to remove the debris.  Dr. Hanig opined 
the reasonable standard of care would have required the VA 
surgeon to refer the Veteran to a retinal surgeon as soon as 
possible.  The VA surgeon, in contrast, sent the Veteran home 
and referred him to a retinal specialist the next day.  The 
Veteran did not keep the appointment.  

Accordingly, there is at least some competent medical 
evidence indicating the VA surgeon deviated from reasonable 
standard of care by not immediately referring the Veteran to 
a retinal surgeon.  The Board concludes the evidence is at 
the very least in relative equipoise.  As such the Veteran is 
entitled to the benefit of the doubt.  In light of the 
evidence described above, entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of left eye cataract surgery 
is warranted.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  This decision, however, is 
granting the Veteran's claim for compensation under 38 
U.S.C.A. § 1151 for residuals of a cataract surgery.  
Accordingly, any deficiencies in due process with regard to 
this claim are considered non-prejudicial.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a cataract surgery of the left eye performed by 
the Department of Veterans Affairs Medical Center (VAMC) in 
Marlon, Illinois on October 11, 2001 is granted subject to 
the laws and regulations governing monetary awards.

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


